IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,362



                    EX PARTE ROBERT E. HENDERSON, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 9466-A IN THE 411 TH DISTRICT COURT
                        FROM SAN JACINTO COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of terroristic threat

and sentenced to ten years’ imprisonment. The Ninth Court of Appeals dismissed Applicant’s appeal.

Henderson v. State, 09-08-168-CR (Tex. App.–Beaumont, November 4, 2009).

       The indictment in this case charged Applicant with a misdemeanor offense under Tex. Penal

Code Sec. 22.07(a)(2). Applicant pleaded nolo contendere pursuant to the indictment. The trial

court sentenced Applicant to ten years’ imprisonment on a Class A misdemeanor. Tex. Penal Code
                                                                                                  2

§22.07(c)(2).

       Relief is granted. The judgment in Cause No. 9466-A in the 411th Judicial District Court of

San Jacinto County is set aside, and Applicant is remanded to the custody of the sheriff of San

Jacinto County to answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 9, 2010
Do Not Publish